Title: To Thomas Jefferson from James Leander Cathcart, 27 August 1821
From: Cathcart, James Leander
To: Jefferson, Thomas


            Venerable and respected Sir
            Washington
27th Augt 1821
          After a lapse of more than fourteen years, permit me most respectfully to enquire, how do you enjoy your health? and to hope that it may be long preserved in as perfect a state as I have ever wish’d it to be in.Vicissitude my good Sir marks all human events! and how many of them have I experienced since I first had the honor of your personal acquaintance in 1796: Then just return’d from a cruel state of captivity of eleven years continuance, in which I arrived at the highest station a christian could attain, which enabled me to be of essential service to my country in laying the basis of our first Treaty with Algiers, at the risk of my life, and on very favorable terms, considering that at that period we had more than one hundred of our fellow citizens in chains, & not one vessel of war a float to protect our commerce, and that Portugal at the same time offer’d through the mediation of Spain assisted by Great Britain, a larger sum than was promised by the United States for peace, which by my influence and Agency was rejected, although that power had a squadron station’d at Gibraltar sufficient to confine the whole navy of Algiers in their ports; and it is well known to Captn Richard OBrien who is the only survivor of all those who were in anyway connected with our first negotiation with that Regency. that I was offer’d by those powers a gratuity and employment which would have render’d me independent for life, if I would use my influence with the Dey & Ministy so as to effect a peace for Portugal on the same terms that I procured peace for the United States, which before our Treaty was sign’d, I rejected with disdain; it is likewise establish’d by document on file in the Dept of State, in addition to the preceding, that I procured a Truce with Tunis for eight months; by my own personal influence, without instructions, & without puting the United States to any expense whatever, that my life was for many months in jeopardy, in consequence of my exertions to repress the Deys impatience under the unavoidable delays which took place in fulfilling the stipulations of the Treaty after it was enter’d into, & that to prevent a rupture, which besides the capture of our vessels, & the enslaving of our fellow citizens, would have envolved in its consequence the loss of all the presents which had already been made to that Regency, to a very considerable amount, I purchased a Polacca at Algiers man’d her with Moors & navigated her at my own expense, with despatches to Alicant, Lisbon, & Philadelphia, and a letter from the Dey to General Washington then President of the United States, which insured a further respite of nine months & enabled the United States to comply with their agreements, & saved the peace of the nation; and let it be remember’d, that services render’d in 1794..6..6 were of importance in proportion to our total want of the means to repel insult & indignity offer’d to us by the states of Barbary, and ought not to be forgotten in 1821 when we have a fleet of sufficient force to annihilate the whole naval force of the Ottoman empire—My conduct while one of the Commissioners to effect an alteration in our treaty with Tunis, and the arrangement which I made with the Bashaw of Tripoli without instructions in 1799, was highly approved, and was of much importance, for in lieu of a vessel of war of fourteen guns, & a cargo of maratime and military stores, worth at least 60.000 dollars, besides the risk of taking them out during the disturbance with France, which had been promised as the price of peace, and which I was authorized by my instructions to assure the Bashaw should be sent out as soon as possible; notwithstanding his great impatience, two years having elaps’d since our Treaty was concluded with him, I prevaild upon him to receive 16.000 dollars in cash & bills, and received his receipt under the Seal of the Regency in full of all demands from the United States for ever; & altho’ this perfidious Chief in little more than two years afterwards, declared war against us, I temporized with him a sufficient length of time to alarm our commerce, and a thing unprecedented in the annals of Barbary, not one of our vessels  were captured by his Cruisers, although the Mediterranean was crowded with them, but on the contrary, his Admiral, and Vice Admiral were blockaded by our Squadron in the bay of Gibraltar; & had Commodore Dale arrived only four days sooner, he would have captured the whole of the Tripolitan Squadron—The appointments which I receiv’d afterwards for Tunis, & Algiers, only subjected me to trouble, vexation, & expense; the price of my acceptance at Tunis was a promise that I would use my influence to induce the government to present the Bashaw of Tunis with the Adams, or another Frigate of equal force, this I peremptorily refused to do, & destroy’d his expectation of ever receiving a Frigate from us; had I temporized in order to promote my own interest, a promise to recommend the measure, at some future period would have been construed by the Bashaw to have been a promise of the Frigate, & would have subjected me to the merited censure of my own government, to which I prefer’d the enmity of the Bashaw, great personal inconvenience & expense, & the ruin of all my prospects; besides it was known that before I had left the United States, that I had recommended to our government to prohibit their Consuls in the Barbary States from every description of commerce, & that I had acted upon that principle when the Bashaw of Tripoli offer’d, indeed he requested me, to take the choice of fourteen Sweedish prizes, or all of them, which were then in his Port, on credit, and on very advantageous terms which I politely declined, and that during the whole time I was Consul in Barbary, that I kept myself independent of the Jews & their colleagues, by having no commercial dealings with them whatever; this produced a coalition between the Jew brokers in the three Barbary States, and those concern’d with them in trade; who were dependent on them for loans, who represented me as a person inimical to the interests of those States, which was certainly true, so far as they operated against our own, & prevented me from being received, because they knew that I would neither trade with them, nor employ them to transact the business of the United States, which I was competent to transact myself, without paying them heavy brokerage for their imaginary influence, which would only subject me to their impositions, a proof of this was evidenced by the release of the Brig Catharine of Newyork which was brought into Tripoli with a cargo worth 50..000 dollars which I procured, without puting the United States to any expense whatever; a reference to the accounts of our Consuls at Algiers who were always dependent on the Jews, will prove, that hardly any vessel that was sent in by the Cruisers of that Regency, was ever released without a considerable expense, indeed my accounts speaks a very plain language, their whole amount from 1797 to 1805 including my compensation; & every other expense, does not amount to the value of the vessel of war, & maratime & military stores, which I was authorized to promise to that Regency by my instructions, or rather to confirm the promise already made when Peace was concluded; to which may be added the imbecility of our commanding officer; for which he was dismiss’d the service immediately after his return to the United States; These Sir are the true causes of my returning home in 1805 in much worse circumstances than when I went out, while others who neither possess’d the knowledge of the manners, customs, or language of the Country, or had the same opportunity that I had, return’d home in independent circumstances, & although I do not assert, that they were enrich’d by the spoils of their country, I do not hesitate to say without fear of contradiction, that the priviledges which they enjoy’d, could not be obtain’d by any Consul, without sacrificing the interests, & in some instances the honor of the nation They represented—My next tour of duty was to Madeira for more than eight years, during which period it was found necessary to resort to restrictive measures, & war, which destroy’d all my prospects of a commercial nature, & I suffer’d severely; except the duties of the Consulate, & the procuring flags of truce for four Cartels, in which I restored a great number of my fellow citizens to their country, I had it not in my power to be of any great service, & I return’d to the United States to make some commercial arrangements, some months after the peace in 1815– On my arrival I found that our late President the worthy & respected Mr Madison before his departure from the seat of government during the recess, had order’d a commission to be made out for me as Consul at Cadiz, as this was unsolicited on my part, & evidently given to me as a reward for former services, it was too flattering a mark of approbation for me to refuse accepting, although the state of commerce was such, as not to authorize very flattering expectations; I therefore left a certainty of small importance indeed, for an uncertainty, which might, or might not meliorate my situation; I went to Cadiz in the winter season without my family, & took possession of the Consulate, return’d in the same & in the spring took my family to Spain, where we remain’d until the summer of 1817 when I was obliged to return home, to prevent myself from being involved in debt, as the trade between the United States and Cadiz was so inconsiderable, & had so many competitors, that it did not furnish means sufficient to pay house rent, much less to maintain a large family, & to pay the impositions of the officers of the Spanish govt levied annually under the title of presents, without the payment of which, it was impossible to transact business in any of the public offices, & we would be subjected daily to the most vexatious acts of injustice! Thus what was intended as a reward for my former services only precipitated my ruin, & by circumstances which was not under the control of any human being; Four years have since elaps’d during which, except for some months in which I was employ’d on an agency in Louisiana, & the territory now State of Alabama, exposed a great part of the time to the inclemency of the weather in an open boat on the Gulf of Mexico, the lakes, Mississippi, Tombegbe, & Alabama rivers,  I have been soliciting employment from government without success; the money which I received from Congress in 1820 arrears of old accounts, is all expended in paying the debts contracted for the maintenance & education of my family before I received it, and I am now in the fifty fifth year of my age after so many years faithful service in difficult, responsible, expensive, & unproductive situations, in which my conduct has met the approbation of every successive administration of our government since it commenced, reduced to indigence, afflicted with the rheumatism, which renders great bodily exertion impossible, & with a family of ten children to maintain and to educate, the eldest of six of whom is only fourteen years & the youngest fourteen months old, whose chief dependence is on the precarious hire of a carriage & horses for support.Until 1818 I had not the most distant idea that it was necessary for a person who had been so long in public service as I have been, to solicit recommendations from any one but my friends inform’d me that it is customary, & procured for me those of which the inclosed are copies, and are from influential characters, the appointment then solicited has not been made, others which I have applied for, have been given to more fortunate candidates, & I find myself neglected & my services and recommendations forgotten; while the very circumstance of my having been employ’d abroad for so many years, renders me less capable to provide for my family, than those who have been stationary, & have taken advantage of circumstances, & made connections, either political, or commercial, which have insured them permanent employ.Under these distressing & mortifying circumstances, knowing the goodness of your heart, I have ventured, most respectfully to solicit your kind aid, and patronage, a letter of recommendation from you my good Sir would have more weight than all I have, or may be able to procure, and would induce the President to take my situation into consideration, & grant my request, but should any unsurmountable impediment prevent the success of my application in so direct a manner, may I flatter myself that you will have the goodness to express your opinion (either to me, or in any other way most eligible to you) of my former services, and how far you think they merit, & give me a claim for future employment in common with my fellow citizens—I am very sensible both of the nature & magnitude of the request, & fear that I may be accused of presuming too much on your Philanthropy in making it, but when I look around me, & see my little children in danger of being in want of food, & what is worse, education, for I would sooner attend them to their graves, than see them grow up in ignorance, a secret monitor emboldens me to make the request, & tells me that you are a father yourself, & that when you (on reflection) perceive that a few lines from you will raise the drooping spirits, & form the fortunes of a large family & their descendants, that strong must be the reasons indeed which will induce you to with hold themI have conversed with many of the Senators who have express’d some surprize that amongst the many appointments which have been made in the last four years that I have not been able to procure a situation, they would recommend me themselves, but say, as it is their duty to confirm, or to reject, it would have the appearance of interfering with the executive authority, & several of them have assured me, that any appointment which the President would confer on me, … would be confirm’d by the SenateMy necessities are of such a nature, that I would accept of any appointment either at home, or abroad, which would furnish me with the means to educate my children, to this (to me) all important point, all my energies are directed, to sacrifice my own ease & comfort for their benefit is a duty to which I would submit most cheerfully, but as I never intend to remove my family from the United States again, having already expended a small fortune in passages & the loss on sales of furniture, I would certainly prefer a situation of less importance at home to any abroad which would be offer’d to me; yet I would gladly have accepted the appointment to Buenos Ayres which was confer’d on a person who had not a large family born in public service in Barbary, Italy, Portugal, Spain, & the United States to support as I have, whose services have not been so important as mine, & with whose talents & knowledge of the Spanish language, I have the ambition to think, that mine (poor as they may be supposed to be) might have been held in competition—Should I be so fortunate as to succeed in this my appeal to your philanthropy; gratitude & the prayers of a large family is the only tribute we have to offer, which with the consciousness of having done a generous act, I am persuaded is to a noble mind the most acceptable, & inspires feelings the most enviable; should disappointment & misfortune still be our portion, I respectfully request you, not to lessen the personal esteem I have experienced on so many occasions, nor the good opinion which you formerly express’d of my conduct & abilities to the Senate in 1802 for I am not conscious to have merited it, but to attribute my presumption to the great anxiety which I feel for the welfare of an almost helpless family who are generally esteem’d amiable, & whatever may be their fate, you may be assured, that as they ever have implored, they will still continue to implore the Omnipotent ruler of the Universe to prolong your valuable life, & to bless you with temporal & eternal happiness—With the highest respect & veneration, and with the most cordial esteem, permit me the honor to subscribe myself Good & respected Sir Your often obliged & most devoted Obedient ServtJames Leander Cathcart
   The Franklin, the only vessel captured during the war was taken many months after the arrival of our Squadron
CopyWe the undersigned having a satisfactory knowledge of James Leander Cathcart Esqr either personally, or by character from Gentlemen in whom we place confidence, & from his public character, do recommend him to the President of the United States, & to the heads of Department, & especially to the Secretary of the Navy, as a fit candidate for the office of Purser or Paymaster of the naval depôt under contemplation of being soon established—We are induced to this measure from Mr Cathcarts long, & as we have reason to believe, his faithful services & the privations experienced by him during eleven years captivity in Algiers, & upwards of twenty one years in public service since, mostly in unprofitable situations, in which we understand that he has given satisfaction to the several administrations under whom he has had the honor to act: to which we may add, that he has arrived at an age, which as we conceive after his long services abroad, entitles him to a settlement at home especially as he has a family of nine children to provide for—Further from the present state of Commerce and from what may be conjectured of its future state at Cadiz, we are inform’d that it does not afford sufficient to defray the expense of Clerk hire, much less for the support of a numerous family, where from his office he must inevitably be exposed to a greater expense than if in a private station—As Mr Cathcarts talents must be well known to government, it is only necessary to add, that as he has received a nautical education, & being well acquainted with maratime affairs in general, we are led from this consideration, as well as the foregoing, to recommend him as a candidate for the appointment he solicits, or any other which his long services may seem in the opinion of the President to merit—Sign’d byWm Jones late Secretary of the Navy}PhiladelphiaA. Murray; CommodoreGeo Latimer late Collector, now Prest of an Insurance CompyRd Dale late CommodoreThos LeiperMerchantHugh CalhoundoChandr PricedoSaml CarswelldoWillm LynchdoSaml HayesdoL ClapierdoI CareydoRobt Waln Prest of an Insurance CompanyJoseph J Lewis MerchantMatthew Lawler late Mayor of the CityJohn Leamy Prest of an Insurance CompanyIsaac Worrell MerchantJohn Connelly doI Bloomfield General, late Governor, and now one of the Representatives from the State of New Jersey—
			 {BaltimoreRobt Gilmore MerchantR Smith late Secretary of the Navy & of State—Wm Patterson MerchantI A Buchannan  doChas & Peter Wirgman doJohn Hollins Prest of an Insurance CompanyRobt Oliver MerchantSaml Smith Genl Member of Congress from MarylandGentlemen of the Navy on a separate copy of the aboveI Chauncey}To the preceding was added the verbal, & very strong recommendations of the three Navy Commissioners, Commodores Rodgers, Decatur, and Porter, & had the concurrence of the Secretary of the Navy, but as the grand naval depôt on the waters of the Chesapeake has not been established, the appointt has not been made—
			 Laurce EvansS AngusEd TrenchardT. BenshawA J DallasB J HoffmanJames A HamiltonRd SmithThese recommendations, with all the others hereafter mention’d are deposited in the Navy department
   Ten
SirUS Ship Washington New York
20th July 1818—Understanding that James Leander Cathcart Esqr late Consul at Cadiz &c is an applicant for the appointment of Navy Store keeper or Purser of the contemplated Navy depot, I have great pleasure in recommending this gentleman to your notice—Mr Cathcart has been personally known to me about fifteen years, during that period he has filled several important public situations, and I believe always discharged his duty to the satisfaction of the government I know him to be a most zealous public officer, and I have no doubt of his fitness for the situation he asks for, which I sincerely hope he may obtain—I have the honor to be very respectfully Sir Your most Obedt Huble Servt(signed) I. Chauncey—To The Honble B W Crowninshield Secretary of the Navy WashingtonSir Navy Commissioners Office
June 9th 1819—Your letter of the 28th Ulto accompanied by a Journal of the proceedings of the Agents sent under the instructions of the Board of the 13th of Novr 1818 has been received—On a cursory perusal of the Journal, the Board discover much information respecting the object of your mission which it would be desirable for them to possess; and they return it to you in order that such extracts from it may accompany your report & plots of the grounds reserved, as you may consider relevant to the subject: and on the business being closed, they will willingly bear testimony to the manner in which the duty has been perform’d, which from present appearances, they have no doubt will be satisfactoryRespectfully &ce(signed) Jno Rodgers Prest of the Ny BoardJas Lear Cathcart EsqreCharts & Journals of the survey were deposited in the office of the Secretary of the Navy—duplicates in the Charts & plots, & a summary of the Journal were presented to the Navy Board, which produced the following acknowledgement—Gentlemen Navy Coms Office
6th Augt 1819—The Commissioners of the Navy have received your communication with a summary recapitulation of, &, reference to a Journal deliver’d at the office of the honorable the Secretary of the Navy—The Commissioners of the Navy have derived much valuable information from the perusal of your summary—It is entirely satisfactory to  them upon all the points of which it treats—I am very respectfully gentlemen Your most Obedt Servt(signed) Jno Rodgers, Pressident of the Ny BoardJames Leander Cathcart & James Hutton EsqrsSince the duties of the aforesaid Agency were concluded, I have not been employ’d in public service, those duties were perform’d to the satisfaction, & met the approbation of the Department to which I was accountable, and as a further proof of the opinion which the present administration entertains of my former services, permit me to add, an extract from the Secretary of States Report to Congress of the 14th of Decr 1819VizMr Cathcart having been included among the prisoners ransom’d by the United States, at the conclusion of the first treaty with Algiers, it is not perceived, upon what just principle his claim can be supported to be paid by them for his ransom; it ought however in justice to Mr Cathcart, to be added, that if long, faithful, & important services, acknowledged by every successive administration of the government of the United States; if the most active years of life devoted to the public service, &  if circumstances reduced by the scantiness of compensation, annexed to all the subordinate consulates on the Barbary coast can entitle his claims to the liberal indulgence of the legislature, they cannot be too strongly recommended to their favorable consideration—All which is respectfully submitted(signed) John Quincy Adams Dept of State
Decr 14th 1819Yet! notwithstanding my services have been approved, & I have been told that the administration is well disposed towards me, I am neglected, & left with my wandering tribe of Africans, Italians, Spaniards, Portuguese, and Americans, to pine away, in anxious expectation and want, without any provision being made for me, while frequently I have the additional mortification of seeing others preferred to me; this unfortunate circumstance brings to my recollection an anecdote of James the 2nd of England, who in conversation with a Mr Floyd who had render’d some service to his country, and was gentleman in waiting for the day, observed, “That he never knew a modest man get forward in a Court,” To which Mr Floyd laconically replied, “Whose fault is that Sire”? The Monarch stood corrected, and Mr Floyd was provided for!!!—